DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see 112 Rejection, filed 04/28/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 112 Rejection of claims 1-20 has been withdrawn. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the independent claims recites, “indicating that a default RLC transmission mode is a TM mode”. The term “TM mode is” is unknown in the art and is not adequately defined in the specification. The office notes that all acronyms and or abbreviations must initially be defined in the claim, the term “TM mode” is initially defined in the claims, and thus the claims stand as rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 9, 11, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US 2019/0174571 A1) in view of Lee et al. (US 2017/0318606 A1).
Regarding claim 1, Deenoo discloses:
a random access method for a terminal device (fig.2 discloses a Wireless Transmit Receive Unit (WTRU) and Transmission Point (TRP) which are engaged in wireless communications, par.[0432] describes a WTRU in an inactive state performing a 2-step random access while in an inactive state), comprising;
transmitting a two-step random access request message to a network device (fig.2 element 2004 which teaches the WTRU transmitting a MSG 1/3 which comprises the RA-Preamble and UL Data, par.[0432]);
wherein a data part is carried in the two-step random access request message (fig.2 element 2004 which discloses that the UL data is transmitted with MSG-1),  and the data part is acquired through performing layer-two processing in accordance with layer-two configuration information (par.[0354] which recites, in part, “A WTRU (e.g., when performing data transfer in light connected state) may consider a received layer2 configuration applicable for a (e.g., whole) RAN paging area.” Par.[0004] describes the light connected mode as an inactive mode, see e.g. “As described herein, a light connected state (and/or lightly connected state) may correspond to an INACTIVE state. A WTRU may engage in autonomous mobility during light connectivity and/or in an INACTIVE state.”). 
While the disclosure of Deenoo substantially discloses the claimed invention, and further discloses receiving layer-2 configuration comprising PDCP, MAC, and RLC, layer configuration information (par.[0156] which recites, in part, “A WTRU may receive a network command via layer 2 and/or layer 1 indication, such as one or more of the following: a MAC control element and/or a reserved logical channel ID”), however, the disclosure of Deenoo does not explicitly disclose:
and/or when the layer-two configuration information comprises the PDCP layer configuration information, and the PDCP layer configuration information comprises indication information indicating that a default value of a PDCP sequence number (SN) size is a short PDCP SN size, the short PDCP SN size is a shortest one of all of the PDCP SN sizes, prior to transmitting the two-step random access request message to the network device, the random access method further comprises: 
numbering, through the PDCP layer entity, data delivered by the SDAP layer entity in accordance with the short PDCP SN size, and delivering the numbered data to an RLC layer entity, to acquire the data part; 
and/or when the layer-two configuration information comprises the RLC layer configuration information and the RLC layer configuration information comprises indication information indicating that a default RLC transmission mode is a TM mode, prior to transmitting the two-step random access request message to the network device, the random access method further comprises: 
directly delivering, through an RLC layer entity, data delivered by the PDCP layer entity to an MAC layer entity via a logic channel in the TM mode, to acquire the data part; 
and/or when the layer-two configuration information comprises the MAC layer configuration information, the MAC layer configuration information comprises a default value of a logic channel and a priority value corresponding to the logic channel, prior to transmitting the two-step random access request message to the network device, the random access method further comprises: 
when data has been received through the MAC layer entity from a plurality of default logic channels, multiplexing a logic channel for data transmission in accordance with the priority values corresponding to the plurality of default logic channels.
However, these techniques were well-known at the time of the filing of the instant application. For example the disclosure of Lee teaches:
and/or when the layer-two configuration information comprises the PDCP layer configuration information, and the PDCP layer configuration information comprises indication information indicating that a default value of a PDCP sequence number (SN) size is a short PDCP SN size, the short PDCP SN size is a shortest one of all of the PDCP SN sizes, prior to transmitting the two-step random access request message to the network device, the random access method further comprises: 
numbering, through the PDCP layer entity, data delivered by the SDAP layer entity in accordance with the short PDCP SN size, and delivering the numbered data to an RLC layer entity, to acquire the data part; 
and/or when the layer-two configuration information comprises the RLC layer configuration information and the RLC layer configuration information comprises, the random access method further comprises: 
directly delivering, through an RLC layer entity, data delivered by the PDCP layer entity to an MAC layer entity via a logic channel in the TM mode, to acquire the data part; 
and/or when the layer-two configuration information comprises the MAC layer configuration information, the MAC layer configuration information comprises a default value of a logic channel and a priority value corresponding to the logic channel, prior to transmitting the two-step random access request message to the network device, the random access method further comprises (par.[0153] which recites, in part, “Upon initiation of RRC connection establishment procedure, the UE applies the default MAC configuration”): 
when data has been received through the MAC layer entity from a plurality of default logic channels, multiplexing a logic channel for data transmission in accordance with the priority values corresponding to the plurality of default logic channels (par.[0088 - 0089] describes the MAC supporting priority handling of multiple logical channels and that the MAC entity multiplexes the multiple logical channels).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Deenoo with the methods as discussed in Lee. The motivation/suggestion would have been to provide a communication system design considering a service/UE sensitive to reliability and latency (Lee: par.[0008]).

Regarding claims 3 and 11, Deenoo discloses: 
wherein prior to transmitting the two-step random access request message to the network device, the random access method further comprises: 
receiving the layer-two configuration information transmitted from the network device (par.[0354] recites, in part, “A WTRU (e.g., when performing data transfer in light connected state) may consider a received layer2 configuration applicable for a (e.g., whole) RAN paging area.”).

Regarding claim 9, Deenoo discloses:
a random access method for a network device (fig.2 discloses a Wireless Transmit Receive Unit (WTRU) and Transmission Point (TRP) which are engaged in wireless communications, par.[0432] describes a WTRU in an inactive state performing a 2-step random access while in an inactive state), comprising: 
receiving a two-step random access request message from a terminal device (fig.2 element 2004 which teaches the WTRU transmitting a MSG 1/3 which comprises the RA-Preamble and UL Data to the TRP, par.[0432]); 
- 22 -wherein a data part is carried in the two-step random access request message (fig.2 element 2004 which discloses that the UL data is transmitted with MSG-1), and the data part is acquired through performing layer-two processing in accordance with layer-two configuration information (par.[0354] which recites, in part, “A WTRU (e.g., when performing data transfer in light connected state) may consider a received layer2 configuration applicable for a (e.g., whole) RAN paging area.” Par.[0004] describes the light connected mode as an inactive mode, see e.g. “As described herein, a light connected state (and/or lightly connected state) may correspond to an INACTIVE state. A WTRU may engage in autonomous mobility during light connectivity and/or in an INACTIVE state.”).  

Regarding claim 15, Deenoo discloses:
a terminal device (fig.1b which discloses a terminal, fig.2), comprising a memory (fig.1b discloses memory 130 and 132), a processor (fig.1b element 118), and a computer program stored in the memory and capable of being executed by the processor (par.[0523] which discloses the computer program/software), wherein the computer program is configured to be executed by the processor to:
transmitting a two-step random access request message to a network device (fig.2 element 2004 which teaches the WTRU transmitting a MSG 1/3 which comprises the RA-Preamble and UL Data, par.[0432]);
wherein a data part is carried in the two-step random access request message (fig.2 element 2004 which discloses that the UL data is transmitted with MSG-1),  and the data part is acquired through performing layer-two processing in accordance with layer-two configuration information (par.[0354] which recites, in part, “A WTRU (e.g., when performing data transfer in light connected state) may consider a received layer2 configuration applicable for a (e.g., whole) RAN paging area.” Par.[0004] describes the light connected mode as an inactive mode, see e.g. “As described herein, a light connected state (and/or lightly connected state) may correspond to an INACTIVE state. A WTRU may engage in autonomous mobility during light connectivity and/or in an INACTIVE state.”). 
Regarding claim 20, Deenoo discloses a network device, comprising a memory, a processor, and a computer program stored in the memory and capable of being executed by the processor, wherein the computer program is configured to be executed by the processor to implement the step of the random access method according to claim 9 (see rejection of claim 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo as applied to independent claims 1, 9, and 15, in view of Agiwal et al. (US 2020/0213894 A1).
Regarding claims 2, 10, and 16, the disclosure of Deenoo discloses claim 1, but does not explicitly disclose:
wherein the layer-two configuration information comprises at least one of: service data adaption protocol (SDAP) layer configuration information, packet data convergence protocol (PDCP) layer configuration information, radio link control (RLC) layer configuration information, and media access control (MAC) layer configuration information.
In an analogous art, Agiwal discloses:
wherein the layer-two configuration information comprises at least one of: service data adaption protocol (SDAP) layer configuration information, packet data convergence protocol (PDCP) layer configuration information, radio link control (RLC) layer configuration information, and media access control (MAC) layer configuration information (par.[0145] which discloses a data radio bearer which includes a Layer-2 (L2) configuration, which includes SDAP, PDCP, RLC).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Deenoo for transmitting a random access request with data using a L2 configuration, with L2 configuration as discussed in Agiwal. The motivation/suggestion would have been to provide a mapping between DRBs and service flows. 

Regarding claim 7, Deenoo discloses transmitting the layer-2 configuration before the 2-step random access procedure: Deenoo does not disclose:
wherein when the layer-two configuration information comprises the SDAP layer configuration information, and the SDAP layer configuration information comprises default data radio bearer (DRB) information, prior to transmitting the two-step random access request message to the network device, the random access method further comprises: 
mapping, through an SDAP layer entity, data delivered by an upper layer to a default DRB corresponding to the default DRB information, and delivering the data to a PDCP layer entity associated with the default DRB, to acquire the data part; 
In an analogous art, Agiwal discloses:
wherein when the layer-two configuration information comprises the SDAP layer configuration information (par.[0145] which recites, in part, “In an embodiment, the RAN (or gNodeB) 120 provides one or more DRB configurations to the UE 110 in the RRC signaling message (e.g. RRC connection reconfiguration message). The DRB configuration includes L2 configuration similar to the DRB configuration in the existing system. For example, it may include Service Data Adaptation Protocol (SDAP) configuration,”) and the SDAP layer configuration information comprises default data radio bearer (DRB) information (par.[0145] which discloses that the DRB (e.g. default DRB) includes an L2 configuration), the random access method further comprises:
mapping, through an SDAP layer entity, data delivered by an upper layer (par.[0125] discloses that the access stratum in the UE receives the packet to be transmitted) to a default DRB corresponding to the default DRB information (par.[0136] discloses that the UE sends the packet on the default DRB, the UE includes the QFI in the SDAP header), and delivering the data to a PDCP layer entity associated with the default DRB, to acquire the data part (par.[0126] discloses that the if QoS flow has been created then the bearer created for that flow is used, if not the default bearer is used., par.[0128] discloses that SDAP is used. The office notes that the SDAP was introduced in 5G NR as mechanism for managing QoS or QoS flows in particular, wherein the SDAP is the topmost L2 sublayer. It is used for interfacing User Plane Function using NG-U via the aforementioned QoS flows for DRBs with the PDCP layer, see e.g. 3GPP 37.324) thus when the packet is transmitted the packet must go from SDAP entity to PDCP entity, to RLC, MAC, and then PHY for transmission).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Deenoo for transmitting a random access request with data using a L2 configuration, with L2 configuration as discussed in Agiwal. The motivation/suggestion would have been to provide a mapping between DRBs and service flows..

Claim 2-4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo as applied to independent claims 1, 9, and 15, in view of Deenoo et al. (US 2019/0174554 A1), hereinafter known as Deenoo-2.
Regarding claims 2, 10, and 16, the disclosure of Deenoo discloses claim 1, but does not explicitly disclose:
wherein the layer-two configuration information comprises at least one of: service data adaption protocol (SDAP) layer configuration information, packet data convergence protocol (PDCP) layer configuration information, radio link control (RLC) layer configuration information, and media access control (MAC) layer configuration information.
In an analogous art, Deenoo-2 discloses:
wherein the layer-two configuration information comprises at least one of: service data adaption protocol (SDAP) layer configuration information, packet data convergence protocol (PDCP) layer configuration information, radio link control (RLC) layer configuration information, and media access control (MAC) layer configuration information (par.[0276] discloses a RACH using connectionless data transfer wherein the UE can transmit data in a MSGA without connecting to the network. Par.[0283] describes layer-2 configuration, comprises RLC information, PDCP information, and MAC information).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Deenoo for transmitting a random access request with data using a L2 configuration, with L2 configuration as discussed in Deenoo-2. The motivation/suggestion would have been to provide a configuration for performing a connectionless transfer (Deenoo: par.[0282]).
Regarding claims 3, 11, and 17, Deenoo-2 discloses:
wherein prior to transmitting the two-step random access request message to the network device, the random access method further comprises: 
receiving the layer-two configuration information transmitted from the network device (par.[0282] recites, in part, “A WTRU may determine L1 and/or L2 configuration for connectionless transfer, for example, using one or more of the following procedures: a WTRU may apply a default configuration; a WTRU may apply a predefined configuration acquired via system broadcast (e.g. access table and/or system signature based) that may be specific to a access control function, to a central control function and/or to a TRP or a group of TRPs;”).
Regarding claims 4, 12, and 18, Deenoo-2 discloses:
wherein the layer-two configuration information is received through a system broadcasting message, or the layer-two configuration information is received through a radio resource control (RRC) release message (par.[0282] discloses that the L2 configuration is transmitting in a system broadcast).

Claim 5-6, 13-14, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo as applied to independent claims 1, 9, and 15, in view of Kim et al. (US 2017/0111886 A1).
Regarding claims 5, 13, and 19, Deenoo discloses layer-two configuration, but does not explicitly disclose:
wherein a configuration type of the layer-two configuration information is a cell-specific configuration or a radio access network (RAN)-specific configuration.
In an analogous art, Kim discloses:
wherein a configuration type of the layer-two configuration information is a cell-specific configuration or a radio access network (RAN)-specific configuration (par.[0043] discloses a cell-specific MIB and SIB which includes L1/L2 configuration).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Deenoo with the well-known technique for MIB/SIB L1/L2 configuration being RAN or cell-specific as discussed in Kim. The motivation/suggestion would have been that the cell-specific parameters allow the UE to access the services of the cell.
Regarding claims 6 and 14, Kim discloses:
wherein when the configuration type of the layer-two configuration information is the cell-specific configuration, after completion of cell reselection by the terminal device, the terminal device updates, in accordance with agreement in a protocol, the layer-two configuration information as layer-two configuration information corresponding to a new cell; or the terminal device updates, in accordance with an acquired system broadcasting message of the new cell, the layer-two configuration information as the layer-two configuration information corresponding to the new cell (fig.11a and par.[0125]  teaches that when the UE switches from cell-1 to cell-2 the UE will receive the new SCI#N with new L1/L2 configuration).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo as applied to independent claims 1, 9, and 15, in view of Jeon et al. (US 2018/0279375 A1).
Regarding claim 8, Deenoo discloses:
wherein subsequent to transmitting the two-step random access request message to the network device, the random access method further comprises: 
receiving a two-step random access response message transmitted from the network device (par.[0400] which discloses that the WTRU may perform data retransmission when the WTRU-ID is not present in the MSG2);
Deenoo does not disclose: 
when the two-step random access response message comprises indication information indicating that the data part has not been received successfully yet, retransmitting the data part in accordance with default maximum hybrid automatic repeat request (HARQ) retransmission times.
In an analogous art, Jeon discloses:
when the two-step random access response message comprises indication information indicating that the data part has not been received successfully yet (fig.25 element 2504), retransmitting the data part in accordance with default maximum hybrid automatic repeat request (HARQ) retransmission times (fig.25 elements 2506 and 2508 par.[0187]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods taught in Deenoo, with the repeated transmissions as discussed in Jeon. The motivation/suggestion would have been to provide a robust retransmission mechanism which could improve the reliability of transmissions to ensure that previously failed transmissions have an opportunity of being received.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ingale et al. (US 2018/0132168 A1) “Method and User Equipment (UE) for Provisioning Minimum System Information (MSI) in Wireless Communication System
Tsai (US 2018/0270869 A1) “Method and Apparatus for Backoff Mechanism Applied for Random Access Procedure in Wireless Communication System”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411